Citation Nr: 0212754	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  01-06 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a prostate 
disorder, claimed as secondary to service-connected post-
operative right ureteral junction obstruction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from December 1965 to February 
1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the veteran's claim of 
entitlement to service connection for a back disorder, as not 
well grounded; and denied service connection for a prostate 
disorder, on the basis that it was not secondary to his 
service-connected post-operative right ureteral junction 
obstruction.  The veteran filed a timely notice of 
disagreement and the RO subsequently issued a statement of 
the case (SOC).  In July 2001 the veteran perfected his 
appeal.  A supplemental statement of the case (SSOC) was 
issued later in July 2001, and the issues were eventually 
certified to the Board.

The Board notes that, in his July 2001 substantive appeal, 
the veteran requested a Travel Board hearing before a Member 
of the Board at the local RO, and, on an attachment thereto, 
he requested a hearing before a Decision Review Officer at 
the RO.  However, in a statement received in November 2001, 
he withdrew his request for a hearing, and asked that his 
case be sent to the Board.  

In January 2002 the Board remanded the issues to the RO for 
further development, to include obtaining copies of all VA 
and private medical records of treatment for the veteran's 
claimed back disorder and/or prostate disorder.  Accordingly, 
the RO issued correspondence dated February 7, 2002, which 
requested that the veteran identify any VA and non-VA medical 
professionals who had treated him for his claimed back 
disorder and/or prostate disorder.  The veteran did not 
respond, and the RO issued an SSOC, which continued to deny 
the veteran's claims of entitlement to service connection.  



FINDINGS OF FACT

1.  The competent medical evidence of record preponderates 
against a finding that the veteran has a current back 
condition that is the result of any incident or event of 
active military service.  

2.  The competent medical evidence of record preponderates 
against a finding that the veteran has a current prostate 
condition that is due to his service-connected post-operative 
right ureteral junction obstruction.  


CONCLUSIONS OF LAW

1.  The veteran has no current back disability that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §  1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).

2.  The veteran has no current prostate disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 501, 1110-1131 (West Supp. 
2002); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records, including medical 
examinations, are silent for any complaint, treatment, 
manifestation, or diagnosis of any back or prostate 
abnormality.

In August 1969 the veteran filed a claim seeking service 
connection for back, kidney, shoulder, and rib disabilities.  
A VA hospital report dated in September 1969 indicates that 
the veteran reported with complaints of low back pain, which 
examiners originally opined was lumbosacral strain.  However, 
additional testing indicated right ureteropelvic junction 
obstruction.  The veteran was transferred to Urology for 
treatment.  In a rating decision dated in September 1969 the 
RO denied the veteran's claim of entitlement to service 
connection for a back disorder.  The RO noted that such was a 
symptom of his ureteropelvic junction obstruction, for which 
the veteran was granted service connection.  

The veteran was referred in May 1971 to the VA Orthopedic 
Clinic from the VA Urology Clinic due to back pain, which the 
veteran indicated was located high in the low thoracic or 
upper lumbar area over the midline on the right side.  
Physical examination revealed no objective evidence of pain 
in the lower back, and no abnormal sciatic signs.  The 
veteran was diagnosed with spondylolysis at L5-S1, which was 
more pronounced on the left side.  

In February 1972 the veteran was admitted to the hospital 
with a chief complaint of back pain.  The examiner noted that 
the veteran had undergone right pyeloplasty on three 
occasions, and was entering with bilateral flank pain, worse 
on the right than on the left.  A history of chronic urinary 
tract infections was also noted.  Physical examination 
revealed well-healed scars on the right flank and some right 
"CVA tenderness."  An initial urine culture showed greater 
than 105 Proteus Vulgaris.  The veteran was treated with 
systemic medication and Gentamicin for five days.  His back 
pain resolved in 24-36 hours and his urine became clear.  The 
culture on discharge was sterile.  

A hospital report dated in December 1972 indicated continued 
complaints of flank pain, low grade fever, and pyuria.  A 
ureteral catheterization was performed and samples were taken 
from the kidney.  The treating physician indicated that the 
veteran's prostatic urethra was normal at the time of 
examination.  

In February 1975 the veteran was admitted for pain in the 
right flank secondary to previous right pyeloplasty.  The 
physician noted intercostal nerve block with "zylocaine" on 
the right side with prompt relief of pain.  The veteran was 
diagnosed with neuralgia of right intercostal nerve, T11, 12 
and a urinary tract infection.  

The veteran was afforded a VA examination of his service-
connected right shoulder in November 1978.  The examiner 
noted that the veteran had been working as a carpenter.  The 
veteran did not report any back pain during the orthopedic 
examination.  

In December 1989 the veteran presented to the VA Medical 
Center with continued complaints of flank pain.  The examiner 
noted history of prostatitis in December 1984.  Physical 
examination revealed no discharge.  The veteran's prostate 
was non-tender.  There was some CVA (costovertebral angle) 
tenderness on the right side with right CVA surgical scars.  
The clinical assessment was prostatitis versus ureteral 
outlet obstruction.  

A clinical report dated in August 1992 indicates that the 
veteran reported some mild re-injuries to his service-
connected right shoulder while working as a mail handler at 
the Post Office.  The examiner noted that the veteran also 
reported seeing a chiropractor for his back.  

In August 2000 the veteran filed a claim seeking to reopen 
his claim of entitlement to service connection for a back 
disability, and seeking initial adjudication of entitlement 
to service connection for a prostate condition secondary to 
his service-connected kidney disability.  The veteran 
indicated that he would submit medical evidence of treatment 
for back and prostate conditions at a later date.  After 
receiving the veteran's statement, the RO requested that he 
submit medical evidence in support of his claims, in a letter 
dated in August 2000.  The veteran did not respond to the 
RO's letter.  In October 2000, the RO again wrote to the 
veteran to advise him that, since he had not responded to the 
request for information in support of his claim, the RO would 
proceed to a decision.  Then, in a rating decision later that 
month, the claims were denied.  The back claim was denied on 
the basis that it was not a well-grounded claim, and the 
prostate claim was denied on the basis that the disorder was 
not shown to be related to his service-connected kidney 
disorder.  The veteran was so notified by letter in October 
2000.  

Shortly thereafter, in November 2000, the President signed 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2002)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute also revised former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The RO sent the veteran a detailed letter in March 2001, 
noting the new procedures arising from the new law, and 
advising that the back claim would be reviewed because it had 
been denied as not well grounded before enactment of the 
VCAA.  The veteran was requested to submit evidence that 
would support his claim that he incurred a back disability in 
service that has existed from then until the present time.  
He was further advised that, if he were unable to secure the 
evidence on his own, VA would attempt to secure it for him if 
he would sufficiently identify the source and provide proper 
authorization for VA to obtain it.

The veteran did not reply to the RO's VCAA development 
letter, but instead filed a VA Form 21-4138, which 
constituted a notice of disagreement as to both the back and 
prostate claims.  He was provided an SOC in June 2001.  As to 
the back matter, the SOC contained a recitation of the well-
grounded-claim law, with a proviso that that issue would be 
readjudicated under the VCAA.

Later that month, a rating decision was issued as to the back 
claim.  The RO again noted that the veteran had not responded 
to the post-VCAA request for supportive evidence.  The claim 
was denied on the merits, on the basis that there was no 
evidence of a current back disorder, and there was no 
evidence of a back disorder in service.

After being so notified, the veteran filed his substantive 
appeal, in July 2001.  Therein, he stated, "I was treated 
[for] these cond[itions] at the Salt Lake City VA Hospital 
from 1971-2001.  These records need to be requested."  Later 
that month, he was furnished an SSOC addressing both his 
claims on the merits, noting that additional development had 
been attempted under the VCAA but the veteran had provided no 
new evidence in support of his claim.  

As discussed above, in January 2002 the Board remanded the 
issues of service connection for a back disorder and service 
connection for a prostate disorder, claimed as secondary to 
his service-connected kidney disability.  In its remand the 
Board instructed the RO to contact the veteran and request 
the names, addresses, and approximate dates of treatment as 
to all medical professionals who had treated the veteran for 
a back and/or prostate condition.  The RO requested such 
information in a letter dated in February 2002.  The veteran 
was notified that he had 30 days in which to supply the 
requested information.  Again, the veteran did not respond.  
An SSOC was issued in April 2002, which continued to deny the 
veteran's claims.  

II.  Analysis

A.  Preliminary Matters

As mentioned above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  See also Stephens v. Principi, 16 Vet. App. 191 
(2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the SSOC's provided by the RO in 
March, June, and July 2001, and in February and April 2002, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  More 
specifically, the RO has repeatedly informed the veteran that 
he needed to identify and submit evidence of a current back 
condition that was incurred in or aggravated by service.  
Additionally, the RO informed the veteran that he needed to 
identify evidence of a current prostate condition that was 
proximately due to or the result of his service-connected 
kidney disability.  The RO has advised the veteran that if he 
identified medical professionals that treated him for said 
conditions the VA would attempt to obtain evidence on his 
behalf.  The veteran has failed to respond.  Therefore, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Aggravation of a pre-existing condition

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306 (2001).  Temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

C.  Discussion

Back condition

In general, RO decisions of which the claimant is properly 
notified that are not appealed become final.  38 U.S.C.A. §  
7105 (West 1991); 38 C.F.R. §  20.1103 (2001).  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§  
20.200, 20.302 (2001).  

The Board notes that the veteran initially claimed 
entitlement to service connection for a back condition in 
August 1969, and that the RO denied that claim in a September 
1969 rating decision.  However, while the current record 
contains a copy of the September 1969 rating decision, it 
does not include a copy of the letter notifying the veteran 
of the RO's decision.  In other words, there is no evidence 
that the veteran was properly notified of the RO's decision 
and his appellate rights regarding the September 1969 rating 
decision.  Therefore, the September 1969 RO rating decision 
did not become final, and the rules regarding new and 
material evidence do not apply.  38 U.S.C.A. § 5108.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994); Evans v. Brown, 
9 Vet. App. 273 (1996).  See also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995).  

As noted above, service connection may be granted for any 
condition that was incurred in service.  38 C.F.R. § 3.303.  
In the present case, the veteran is seeking service 
connection for a back disorder. 

Service medical records are silent for any complaints, 
treatment, manifestations, or diagnosis of any back problem.  
The veteran filed his claim seeking service connection for a 
back condition in August 1969.  A VA hospital report 
indicates that the veteran presented in September 1969 with 
complaints of flank discomfort, which was thought to be 
lumbosacral strain.  However, an intravenous pyelogram was 
performed that revealed a right ureteropelvic junction 
obstruction.  

The RO granted the veteran service connection for a kidney 
disability which, according to the September 1969 VA hospital 
report, was manifested by flank discomfort.  The Board notes 
that most of the veteran's complaints of back pain have been 
associated with his service-connected kidney condition.  In 
fact, the veteran's complaints of back pain in February 1972 
were determined to be related to a chronic infection revealed 
by a urine culture of 105 Proteus.  His back pain was 
resolved by five days of systemic medication and Gentamicin 
to treat the infection.  

The Board also notes that, in May 1971, the veteran was 
referred to the VA Orthopedic Clinic and was diagnosed with 
spondylolysis at L5-S1.  In February 1975 the veteran's back 
pain was diagnosed as neuralgia of the right intercostal 
nerve, T11-12.  However, the competent medical evidence does 
not in any way indicate that the veteran's spondylolysis or 
neuralgia of the right intercostal nerve, which was diagnosed 
more than 25 years ago, was incurred in service.  In 
addition, the evidence does not indicate current treatment 
for a back condition.  Although the veteran reported in 
August 1992 that he was receiving treatment from a 
chiropractor, he has failed to submit any treatment records.  
He has also failed to provide the RO with the name and 
address of said chiropractor and the dates of his alleged 
treatment so that the VA may attempt to obtain any such 
records on his behalf.  

Although the veteran contends that he has a back disability 
that was sustained in service, it is now well-established 
that, as a layperson, he is not qualified to render an 
opinion as to a medical matter such as diagnosis and/or 
etiology, and his opinion is entitled to no weight in that 
regard.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Additionally, the Board has considered whether the veteran 
has a back condition that was aggravated by service.  
However, the veteran does not appear to contend, and the 
competent medical evidence of record does not indicate, that 
the veteran had a pre-existing back condition that was 
aggravated by service.  38 C.F.R. § 3.304(b); 3.306(a).  

In summary, inasmuch as the competent medical evidence of 
record clearly militates against a finding that the veteran 
has a currently diagnosed back disorder which is attributable 
to service, the preponderance of the evidence is against the 
veteran's claim, and service connection for such is not 
warranted.  See Rabideau, supra.  See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  

Prostate Condition

Service connection may also be granted for disability that is 
due to service-connected disease or injury.  38 C.F.R. § 
3.310 (2001); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448.  The veteran filed a 
claim in August 2000 seeking service connection for a 
prostate condition secondary to his service-connected kidney 
disability.  

Service medical records are silent for any complaints, 
treatment, manifestations, or diagnosis of a prostate 
condition.  A treatment record dated in December 1989 
indicates a history of prostatitis in December 1984, and an 
assessment of prostatitis versus ureteral outlet obstruction.  
However, the competent medical evidence of record militates 
against a finding that the veteran has a current prostate 
disorder which was caused by his service-connected kidney 
disability.  In fact, the evidence does not indicate that the 
veteran has a current diagnosis of any prostate condition at 
all.  In the absence of a current diagnosis, service 
connection cannot be granted.  See Rabideau, supra.  

As discussed above, the veteran has repeatedly been advised 
of the evidence necessary to substantiate his claim of 
entitlement to service connection for a prostate condition.  
However, he has failed to respond to any of the RO's requests 
for information identifying medical professionals that have 
treated him for any such condition.  38 C.F.R. § 3.103(a).  
See also VCAA, supra.

Therefore, and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
service connection for a prostate disorder claimed as 
secondary to his service-connected post-operative right 
ureteral junction obstruction is not warranted.  

ORDER

Service connection for a back disorder is denied.  

Service connection for a prostate disorder, claimed as 
secondary to service-connected post-operative right ureteral 
junction obstruction, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

